IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00317-CR
                                No. 10-19-00074-CR

CHAZ ANTHONY PHILLIP JONES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F50789


                              SEVERANCE ORDER


      In Trial Court Case No. F50789, appellant Chaz Anthony Phillip Jones pled guilty

to one count of Aggravated Sexual Assault of a Child (Count I), one count of Online

Solicitation of a Minor (Count II), and one count of Possession of a Controlled Substance

under 1 gram (Count III). After a bench trial for punishment, the court assessed Jones’s

punishment at 45 years in prison on Count I, 20 years in prison on Count II, and 2 years

in state jail, probated for two years on Count III. Three judgments were signed, one for

each count.
        Jones filed one notice of appeal, showing his desire to appeal from “the judgment

of conviction and sentence” rendered against him in Trial Court Case No. F50789. The

appeal therefore bears one case number, Court of Appeals No. 10-17-00317-CR.

        Jones’s appointed appellate counsel filed a brief challenging only the judgments

and sentences for Counts I and II. After counsel was ordered to file either a brief bringing

any alleged error or an Anders-type motion to withdraw and a supporting brief as to

Count III, Jones’s counsel filed an Anders-type motion to withdraw and a supporting brief

as to Count III. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Counsel also filed a motion to sever as to that count. See Kirven v. State, No. 10-14-00122-

CR (Tex. App.—Waco Oct. 22, 2015, order) (not designated for publication).

        Accordingly, Jones’s Motion for Severance of Counts as to Count III of the District

Court’s Judgment is granted. Count III of trial court cause number F50789 is assigned 10-

19-00074-CR as its case number on appeal. The Clerk of this Court is ordered to file

Jones’s Motion to Withdraw, Motion for Severance of Counts, and Supplemental Brief of

Appellant all filed on May 15, 2018, and all the remaining orders, notices, and responses

rendered or filed since May 15, 2018 in appellate case number 10-19-00074-CR. The Clerk

of this Court is also ordered to file copies of the reporter’s record and the clerk’s record

that were filed in appellate case number 10-17-00317-CR in appellate case number 10-19-

00074-CR.

                                            PER CURIAM




Jones v. State                                                                            Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Motion granted
Order issued and filed February 27, 2019




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).

Jones v. State                                                                                    Page 3